Title: From James Madison to the Senate, 14 March 1816
From: Madison, James
To: Senate


                    
                        
                            March 14th. 1816.
                        
                    
                    I nominate,
                    James Dixon of Maryland to be the Principal Assessor for the Sixth Collection District of Maryland in the place of Joseph Griffiss deceased.
                    Francis A. Blanc of Louisiana to be Collector of direct taxes and internal duties for the third Collection district of Louisiana in the place of Duplessis Junr resigned.
                    James F. Randolph, of New Jersey to be collector of direct taxes and Internal duties for the fourth district of New Jersey in the place of Robert Lee resigned.
                    Daniel Kincheloe of Virginia to be Collector of direct taxes and internal duties for the fourth district of Virginia in the place of Jonathan Jackson resigned.
                    I nominate, also
                    
                    Andrew H. Jones of South Carolina to be collector of direct taxes and internal duties for the second district of South Carolina whose appointment was made during the recess of the Senate.
                    
                        
                            James Madison
                        
                    
                